UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6202


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES ROBERT BAREFOOT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00166-BO-1)


Submitted:   June 16, 2015                 Decided:   July 7, 2015


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Charles Robert Barefoot, Jr., Appellant Pro Se.     Jennifer P.
May-Parker,   Assistant  United   States  Attorney, Eric   David
Goulian, Kimberly Ann Moore, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Robert Barefoot, Jr., appeals the district court’s

order denying his motion to compel Barefoot’s former counsel to

mail him his case files so that Barefoot may pursue a 28 U.S.C.

§ 2255 (2012) motion.                 We review the court’s denial of a motion

to compel for abuse of discretion.                     See Wells v. Liddy, 186 F.3d

505, 518 n.12 (4th Cir. 1999).                         Under N.C. Rules of Prof’l

Conduct    R.    1.16(d),        “[u]pon       termination      of       representation,     a

lawyer shall takes steps to the extent reasonably practicable to

protect a client’s interests, such as . . . surrendering papers

and property to which the client is entitled.”                            See also United

States v. Basham, __ F.3d __, 2015 WL 3651574, at *27 (4th

Cir.     2015)    (reviewing           legal     authority      requiring        counsel    to

deliver       client’s      files       upon     termination        of    representation).

Thus, because Barefoot’s former counsel should return the case

files    to    Barefoot,         we    conclude       the   court    misapprehended        the

applicable legal principles and thus abused its discretion in

denying Barefoot’s motion to compel.

       Accordingly,         we    vacate        the    district      court’s     order     and

remand    with    directions           that     Barefoot’s      motion      to   compel    be

granted and that the court direct Barefoot’s former counsel to

mail    Barefoot      the    case       files    to    which   he    is     entitled.       We

dispense       with    oral       argument        because      the       facts   and     legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                             VACATED AND REMANDED




                                3